Citation Nr: 1031072	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pilonidal cyst.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for drug induced hepatitis as a result of medical treatment 
furnished at a VA Medical Center (VAMC).

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hyperaldosteronism, hepatocellular disease, and residuals of 
pilonidal cyst as a result of medical treatment furnished at a 
VAMC.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 1976 
and from January 1978 to July 1991.  He also had service in the 
Air National Guard from September 1991 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Subsequent to the most recent SSOCs, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R. § 20.1304 
(2009).

The issues of entitlement to service connection for residuals of 
a pilonidal cyst, entitlement to a TDIU, and entitlement to 
compensation pursuant to 38 U.S.C.A.           § 1151 for 
hyperaldosteronism, hepatocellular disease, and residuals of 
pilonidal cyst as a result of medical treatment furnished at a 
VAMC are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the VA health care providers who provided treatment 
nor does the evidence show that any additional disability was an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for 
drug induced hepatitis as a result of medical treatment furnished 
at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In this case, the RO provided the appellant with notice in 
January 2005, prior to the initial decision on the claim in 
February 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
January 2005 notice letter about the information and evidence 
that was necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for 
medical treatment furnished at a VA Medical Center (VAMC). The 
letter indicated that there must be evidence that additional 
disability was caused by hospital care, lack of proper skill, 
error in judgment, or similar instance of fault on part of the VA 
or was an event that was not reasonably foreseeable.  
Additionally, the June 2007 and July 2007 SSOCs notified the 
Veteran of the reasons for the denial of his application and, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the January 2005 
letter about the information and evidence that VA will seek to 
provide.  The letter indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The letter 
also requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letter informed the Veteran that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
August 2008 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.  Although the letter was not 
sent prior to initial adjudication of the claim, the Veteran was 
given an opportunity to respond following this notice and the 
claim was subsequently readjudicated in a June 2007 supplemental 
statement of the case and, therefore, any defect in the timing of 
the notice of this information was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private treatment 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with his claim.  

In the written presentation to the Board, the Veteran's 
representative argues that VA failed in its duty to assist by not 
obtaining quality assurance records. VA's medical quality-
assurance program consists of systemic health care reviews 
carried out by or for VA for the purpose of improving the quality 
of medical care or improving the utilization of health care 
resources in VA medical facilities.  Such data may relate to the 
structure, process or outcome of health care provided by VA.  See 
38 U.S.C.A.  § 17.500(c).  Under 38 U.S.C.A. § 5705, records 
created as part of the medical quality-assurance program are 
confidential and access is limited.  The regulations at 38 C.F.R. 
§§ 17.500- 17511 explain the provisions for maintaining 
confidentiality and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific authorizations 
found in the regulations or by the direction of specific VA 
personnel, is required.  Adjudicative personnel are not listed 
among the persons authorized in 38 C.F.R. § 17.508, nor is there 
any existing directive or manual provision that provides the 
requisite authorization.  To the contrary, VA Adjudication 
Procedures Manual M21-1, Chapter 22, paragraph 3, pertaining to 
the development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the adjudication 
of such claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact that 
the regulations also specify that efforts must be made to protect 
the identities of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant that 
no procedures relating to the use and handling of quality 
assurance records during claims adjudication or as to any 
controls that might be placed on relocation to claims folders 
have been established.  The Board does not have the authority to 
invalidate VA regulations or adjudicative manuals. Procurement of 
quality assurance records would necessarily entail their 
disclosure to the Veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no specific 
reference to claims representatives is found therein.  See 38 
C.F.R.                  § 17.510.  Unauthorized disclosure may 
lead to monetary penalties.  See 38 C.F.R.  § 17.511.

Although VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for benefits, in the absence of any specific provisions of the 
law or regulations that authorize access to quality-assurance 
records for adjudicative use, the Board finds that it is not 
required to obtain such records pursuant to the duty to assist 
under the VCAA.  Indeed, the Board notes that a recent informal 
finding by the Office of the General Counsel, Department of 
Veterans Affairs, states that the Board is not at liberty to 
obtain such records.  Although VA is required to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, and quality assurance records 
might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted to 
disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  
Because records obtained must be considered in a claim and 
records considered in a claim must be disclosed to claimants 
under VA regulations and Veterans Court case law, the Office of 
General Counsel has determined that Congress intended the 
privilege to apply to prevent VA from obtaining and using these 
records where doing so would inevitably entail disclosure.  See 
also Loving v. Nicholson, 19 Vet. App. 96 (2005).  Moreover, the 
Veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be relevant to 
this case, and speculative development in the hopes that such 
records might possibly exist pertinent to the appeal amount to a 
fishing expedition, which is not contemplated under the duty to 
assist.

The Board recognizes that the Veteran was not afforded a VA 
examination or opinion in connection with his claim.  An 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an 'in-service event, 
injury or disease,' or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be discussed more 
thoroughly below, the Board concludes that an examination is not 
needed because no competent medical evidence shows that the 
Veteran has a current diagnosis of hepatitis.  In addition, the 
May 2003 examination report discussed hepatitis test results and 
did not provide a diagnosis of hepatitis.  In fact, the VA 
physician explained that the hepatitis B surface antibody was low 
tilter positive due to a recent hepatitis vaccine.  The VA 
physician offered a rationale for the opinion reached that is 
clearly supported by the evidence of record.  Thus, a remand for 
a VA examination or opinion is not required.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.



LAW AND ANALYSIS

Under VA laws and regulations, when a Veteran suffers additional 
disability or death as a result of training, hospital care, 
medical or surgical treatment, or an examination furnished by the 
VA, disability compensation shall be awarded in the same manner 
as if such disability or death was service-connected.  38 
U.S.C.A.            § 1151; 38 C.F.R. §§ 3.358, 3.361.  For 
claims filed after October 1, 1997, a claimant is required to 
show fault or negligence in medical treatment.  For claims filed 
prior to October 1, 1997, a claimant is not required to show 
fault or negligence in medical treatment.  See Brown v. Gardner, 
115 S. Ct. 552 (1994) (language of statute was plain and did not 
require showing of fault).  Since the Veteran filed his claim 
after that date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A.             § 1151(a)(1); 38 C.F.R. § 
3.361.

In determining that additional disability exists, VA compares the 
Veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's condition 
after such care, treatment, examination, services, or program has 
stopped.  38 C.F.R.              § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
that the Veteran has an additional disability or died does not 
establish cause.            38 C.F.R. § 3.361(c)(1).  Hospital 
care, medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished unless 
VA's failure to timely diagnoses and properly treat the disease 
or injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a Veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.                  38 C.F.R. § 
3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or, that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for drug induced hepatitis as a 
result of medical treatment furnished at a VAMC.  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack of 
proper skill, error in judgment or some instance of fault on the 
part of VA in furnishing medical care or that the outcome of the 
treatment was an event not reasonably foreseeable.

The Veteran has contended that he has drug induced hepatitis as a 
result of VA medical treatment.  In several statements, the 
Veteran explained that he was informed of his diagnosis of 
hepatitis in 2002 and was told that the diagnosis was related to 
the use of prescribed medications by his VA physician, including 
Prazosin.  The Veteran submitted a medical article with respect 
to drug induced hepatitis.  He highlighted the medications, 
Nifedipine, Ibuprofen, Indomethacin, and Amitriptyline as causing 
his hepatitis.  In an accompanying letter, he explained that VA 
physicians in Alaska and Ohio prescribed the aforementioned 
medications which are known to cause drug induced hepatitis.  He 
also stated that his treating VA physician at the Cincinatti VAMC 
was responsible for his drug induced hepatitis.  

Initially, the Board observes that the medical evidence of record 
is completely absent for a diagnosis of hepatitis.  The Board 
recognizes that the Veteran has been treated at the Cincinnati 
VAMC and several other VA facilities and has been prescribed 
medications for his disabilities.  The Veteran identified that he 
was treated with Prazosin, Nifedipine, Ibuprofen, Indomethacin, 
and Amitriptyline which caused his hepatitis.  The record reveals 
use of Prazosin and Ibuprofen.  The record shows that the 
medication Prazosin was discontinued in September 2002 due to 
symptoms of hypotension and low blood pressure.  However, there 
is no indication that any of the Veteran's prescribed 
medications, to include Prazosin, resulted in a diagnosis of 
hepatitis.  As noted above, there is no evidence that the Veteran 
has hepatitis.  In this respect, the Veteran underwent a VA heart 
examination in May 2003.  The VA physician noted that the Veteran 
was told that he had hepatitis in December of 2002.  The 
examining physician explained that the Veteran had multiple liver 
enzyme tests done between May of 2001 and January of 2003 on five 
different occasions and they were all normal.  His hepatitis C 
antibody was negative.  His hepatitis B surface antibody was low 
titer positive, but the records indicated that the Veteran 
received a hepatitis B vaccine series in 1989 which would be 
consistent with that laboratory result.  The physician did not 
provide a diagnosis of hepatitis.  

Currently, the only evidence of record supporting the Veteran's 
claim that he incurred hepatitis as a result of VA treatment are 
his own statements and those of his wife.  Lay evidence, such as 
the Veteran's and his wife's statements can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition, (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Although 
the Veteran is competent to report lay-observable symptomatology, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Thus, the Veteran as a layperson is not 
competent to provide a diagnosis of hepatitis nor is he competent 
to make a medical nexus opinion relating a diagnosis of hepatitis 
to VA treatment.  

Aside from his own statements, the Veteran has not furnished any 
objective evidence that the use of a prescribed medication or any 
other VA medical treatment resulted in a diagnosis of hepatitis.  
While the Veteran maintains that his VA physician informed him of 
his diagnosis of hepatitis in 2002, the VA treatment records do 
not provide any supportive evidence substantiating his assertion.  
In addition, the medical evidence of record does not reflect that 
the Veteran has ever been diagnosed with hepatitis.  As noted 
above, the May 2003 VA examination report only noted that the 
hepatitis B surface antibody was low titer positive, but related 
the finding to a recent hepatitis vaccine.  The VA physician did 
not provide a diagnosis of hepatitis.  While the Board does not 
doubt the sincerity of the Veteran's and his wife's assertions, 
the record does not disclose any documentation or evidence of 
hepatitis.  The fact that the medical records do not provide 
subjective or objective evidence that supports the Veteran's and 
his wife's assertions weigh against the claim.  

Based on the foregoing, the Veteran has not been shown to 
currently have drug induced hepatitis due to VA treatment.  
Simply put, there is no evidence that the Veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing medical care or that was the result of an event not 
reasonably foreseeable.  For these reasons, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for compensation under 38 U.S.C.A. § 1151.  Thus, the benefit of 
the doubt doctrine is not applicable and the Veteran's claim is 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 for 
drug induced hepatitis as a result of medical treatment furnished 
at a VA Medical Center (VAMC) is denied.


REMAND

Reasons for Remand:  To obtain Social Security Administration 
records and adjudication of 1151 issues.  

In a September 2008 statement, the Veteran stated that he had 
recent SSA determinations and that his records were on file at 
the Social Security office.  The Board recognizes that the claims 
file includes copies of two denials of Social Security disability 
benefits dated in December 2004 and February 2007.  However, it 
is unclear as to whether there may be new determinations or 
whether the Veteran may have appealed the denials.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, where 
VA has notice that a Veteran is receiving disability benefits 
from the SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. Brown, 9 
Vet. App. 67 (1996).  Under the circumstances presented here, the 
RO should request the Veteran's SSA medical records.  As the 
request for SSA records may affect the claim of service 
connection for pilonidal cyst and entitlement to a TDIU, the 
claims must be remanded.  

Furthermore, the Board's January 2007 remand instructed the RO to 
adjudicate the issues of compensation under 38 U.S.C.A. § 1151 
for hyperaldosteronism, hypertension, and residuals of a 
pilonidal cyst.  Initially, the Board notes that the remand 
instructed the AMC/RO to adjudicate the issue of compensation 
under 38 U.S.C.A. § 1151 for hypertension, however, the Veteran 
is service-connected for hypertension and, therefore, 
adjudication of the issue is not required.  In reviewing the 
record, although the AMC adjudicated the issue of compensation 
under 38 U.S.C.A. § 1151 for drug induced hepatitis, the issues 
of hyperaldosteronism and residuals of a pilonidal cyst were not 
adjudicated.  The Court has held "that a remand by this Court or 
the Board confers on the Veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders."  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further appellate 
review, and if not, "the Board itself errs in failing to ensure 
compliance."  Id.  The Board also notes that the Veteran has 
made contentions regarding his compensation under 38 U.S.C.A. 
§ 1151 for hepatocellular disease and, therefore, the AMC/RO 
should adjudicate this issue as well.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the SSA records 
pertinent to the Veteran's claims for Social 
Security disability benefits, including 
medical records relied upon concerning the 
claims, and associate them with the claims 
file.  All efforts to obtain these records 
should be fully documented, and SSA should 
provide a negative response if these records 
are not available.

2.  The AMC/RO should undertake any necessary 
development on the issues of compensation 
under 38 U.S.C.A. § 1151 for 
hyperaldosteronism, hepatocellular disease, 
and residuals of a pilonidal cyst.  

3.  After the aforementioned development has 
been completed, the AMC/RO should 
readjudicate the claims.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


